Case 1:18-ap-01032-NWW          Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                                Main Document    Page 1 of 14




SIGNED this 26th day of October, 2018




           ________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF TENNESSEE


  In re:                                        )
                                                )
  Philip Craig Burke                            )         No. 1:15-bk-10724-NWW
  Nekolia Swope Burke                           )         Chapter 7
                                                )
                 Debtors                        )
                                                )
                                                )
  Andrea Hayduk, Trustee                        )
                                                )
                 Plaintiff                      )
                                                )
  v.                                            )         Adv. No. 1:18-ap-01032-NWW
                                                )
  Taylor N. Burke: Chaffin B. Burke;            )
  Trevor A. Burke: Trevor Fielding              )
  Atchley, Administrator; and Samples,          )
  Jennings, Clem & Fields, PLLC                 )
                                                )
                 Defendants                     )


                                     MEMORANDUM

           This adversary proceeding is before the court on the Motion to Dismiss, or Al-

  ternatively to Abstain, filed on September 18, 2018, by defendants Taylor N. Burke,
Case 1:18-ap-01032-NWW        Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29              Desc
                              Main Document    Page 2 of 14


 Chaffin B. Burke, and Trevor A. Burke, who are the children of debtor Nekolia Swope

 Burke. Having considered the motion and supporting brief and the plaintiff’s responsive

 brief, the court will grant the motion for the reasons stated below.

        The motion is made pursuant to Fed. R. Civ. P. 12(b)(1) and (6), made applicable

 in bankruptcy adversary proceedings by Fed. R. Bankr. P. 7012(b).1 Respecting a

 motion under Rule 12(b)(1) to dismiss for lack of subject matter jurisdiction, the court

 must simply “satisfy itself as to the existence of its power to hear the case.” U.S. v.

 Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). On the other hand, when presented with a

 motion to dismiss for failure to state a claim upon which relief can be granted under

 Rule 12(b)(6), the court must accept all factual allegations in the complaint as true.

 Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). When well

 pleaded factual allegations are assumed to be true, the could must “then determine

 whether they plausibly give rise to an entitlement to relief.’ Ashcroft v. Iqbal, 556 U.S.

 662, 679 (2009). Therefore, if the relief requested in a factually well pleaded complaint

 nevertheless is precluded as a matter of law, the Rule 12(b)(6) motion to dismiss must

 be granted.

        The complaint initiating this proceeding alleges that, on December 2, 2013,

 debtor Nekolia Burke executed the Disclaimer of Interest a copy of which is attached to

 the complaint. The body of the document reads, in its entirety, as follows:

               WHEREAS, Beverly Kinser Swope died on March 4, 2013; and



        1
         While the motion explicitly refers only to subdivision (6) of Rule 12(b), because
 the motion in part raises a jurisdictional issue, the court will treat that aspect of the
 motion has having been made pursuant to Rule 12(b)(1).

                                              -2-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                               Main Document    Page 3 of 14




               WHEREAS, by will dated May 14, 1993, and subsequently pro-
        bated in the Hamilton County Chancery Court, Beverly Kinser Swope
        bequeathed the residue of her estate to her children in equal shares; and

               WHEREAS, Nekolia Beverly Grace Burke has not accepted any
        portion of the aforesaid inheritance due to her under Paragraph 3 of her
        mother's will;

               NOW, THEREFORE, pursuant to Tenn. Code Ann. §31-1-103,
        Nekolia Beverly Grace Burke hereby irrevocably disclaims and renounces
        her entire interest in the residue of the estate of Beverly Kinser Swope to
        which she is otherwise entitled under Paragraph 3 of the aforesaid will,
        subject to her intention and expectation that said interest shall pass to her
        issue, pursuant to Tenn. Code Ann. §32-3-105. The issue of Nekolia
        Beverly Grace Burke are her three adult children, Taylor N. Burke, Chaffin
        B. Burke, and Trevor A. Burke. Nekolia Beverly Grace Burke hereby
        swears or affirms that she has not accepted, used or benefitted from any
        portion of the residuary estate of Beverly Kinser Swope.

 The plaintiff, who is the trustee for the chapter 7 bankruptcy estate of Nekolia Burke,

 seeks to recover the inheritance that Ms. Burke would have received from the estate of

 her deceased mother, Beverly Kinser Swope, under two theories. First, the Disclaimer

 of Interest effected a transfer of property of the debtor that is avoidable as a fraudulent

 transfer under subparagraphs (A) and/or (B) of 11 U.S.C. § 548(a)(1). Second, the

 Disclaimer of Interest was invalid under Tennessee law. The movants seek to dismiss

 the complaint as to the first theory pursuant to Fed. R. Civ. P. 12(b)(6), contending that

 the Disclaimer of Interest was not a transfer of the debtor’s property. The movants seek

 to dismiss the second theory pursuant to Fed. R. Civ. P. 12(b)(1), contending that the

 court lacks subject matter jurisdiction over that count. The court will address the

 movants’ arguments in turn.




                                              -3-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29               Desc
                               Main Document    Page 4 of 14


                    Transfer of an Interest of the Debtor in Property

        With respect to the “fraudulent conveyance” theory, the movants assert that there

 was no transfer of the debtor’s property, relying on section 31-1-103(c) of the Tennes-

 see Code Annotated. That provision, in conjunction with section 32-3-105 of the Ten-

 nessee Code Annotated, provides that, when an interest in an inheritance is disclaimed,

 the interest passes to the issue of the disclaimer “as if the person disclaiming had pre-

 deceased the decedent” unless the testator’s will provides otherwise. This provision

 codifies the relation-back doctrine. Under this doctrine, when a beneficiary under a will

 disclaims an inheritance, the disclaimer relates back to the time of the testator’s death

 such that the testator’s estate does not vest in the disclaiming heir but, instead, passes

 directly to the heirs of the disclaiming heir. Applying this statutorily prescribed legal

 fiction to this case, if the Disclaimer of Interest is valid, the portion of Ms. Swope’s es-

 tate that Ms. Burke stood to inherit is deemed to have vested directly with Ms. Burke’s

 issue, the movants, so that Ms. Burke never held a legal or equitable property interest in

 the probate estate. The movants maintain that, as Ms. Burke never held an interest in

 her mother’s estate, the Disclaimer of Interest did not effect a transfer of an interest of

 the debtor in property that is subject to avoidance as a fraudulent transfer.

        All five federal courts of appeals to address the issue have reached that very

 conclusion. Gaughan v. Edward Dittlof Revocable Trust (In re Costas), 555 F.3d 790

 (9th Cir. 2009); Blackwell v. Lurie (In re Popkin & Stern), 223 F.3d 764 (8th Cir. 2000);

 Simpson v. Penner (In re Simpson), 36 F.3d 450 (5th Cir. 1994); Jones v. Atchison (In

 re Atchison), 925 F.2d 209 (7th Cir. 1991); Hoecker v. United Bank, 476 F.2d 838 (10th

 Cir. 1973). In the most recent such decision, the Ninth Circuit held that Arizona’s statute

                                               -4-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29               Desc
                               Main Document    Page 5 of 14


 providing for relation back of a disclaimer barred the avoidance of the disclaimer under

 § 548, concluding that the principles of Butner v. United States, 440 U.S. 48 (1979),

 require deference to the relation-back doctrine prescribed by state law:

                Ordinarily, bankruptcy courts look to Butner to answer this question.
        There, the Supreme Court addressed a circuit split over the ownership of
        rents. Some circuits followed state law in determining who received
        post-petition rents, whereas other circuits fashioned a federal rule of
        equity to allow mortgagees to receive the rents. Ultimately, the Court
        rejected the federal equity rule, explaining that “Congress has generally
        left the determination of property rights in the assets of a bankrupt’s estate
        to state law.” Thus, “[u]nless some federal interest requires a different
        result, there is no reason why such interests should be analyzed differ-
        ently simply because an interested party is involved in a bankruptcy
        proceeding.”

                Applying the principle of Butner to similar disclaimers, several ap-
        pellate courts have found § 548 inapplicable. For example, the Seventh
        Circuit took a broad view of Butner, explaining that “[a]ll applicable state
        law must be construed to determine whether a debtor possesses a prop-
        erty interest,” including the relation back rule. The contrary view, the court
        found, “fail[ed] to give full application to the relation back doctrine under
        applicable state laws.” Based on this deferential approach to state law, the
        Atchison court concluded that a disclaimer was not a “transfer of an in-
        terest in property” subject to avoidance under § 548(a).

 Costas, 555 F.3d at 794 (citing and quoting Butner, 440 U.S. at 51-55; Atchison, 925

 F.2d at 211-12) (additional citations omitted).

        The plaintiff, on the otherhand, urges the court not to follow this line of cases.

 Instead, the plaintiff urges the court to follow cases relying on the Supreme Court’s

 opinion in Drye v. United States, 528 U.S. 49 (1999) and holding that a declaimer of an

 inheritance is a transfer of the disclaiming heir’s property. The Ninth Circuit fully ad-

 dressed that argument as well:

        In Drye, a tax debtor inherited his mother's estate after the IRS had
        obtained a tax lien on all his “property and rights to property.” Relying on
        Arkansas' relation-back disclaimer rule, Drye disclaimed his inheritance

                                              -5-
Case 1:18-ap-01032-NWW      Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29            Desc
                            Main Document    Page 6 of 14


      and argued that he had no property to which the IRS lien could attach.
      The Supreme Court, however, rejected Drye's theory and held that the tax
      lien attached to disclaimed property despite state law relation-back rules.
      After discussing the breadth of federal tax lien law, the Court described its
      analysis: “We look initially to state law to determine what rights the tax-
      payer has in the property the Government seeks to reach, then to federal
      law to determine whether the taxpayer’s state-delineated rights qualify as
      ‘property’ or ‘rights to property’ within the compass of the federal tax lien
      legislation.” Although Drye asserted that he had nothing but the right to
      reject a gift, the Supreme Court disagreed, reasoning that a rejected gift
      returns to the donor, whereas a disclaimer channels the property to
      another person. Finding this power to channel a sufficient state law
      interest to constitute “property” under the federal tax lien provisions, the
      Court held that the lien attached despite Drye's refusal to take the prop-
      erty.

              The Trustee urges us to extend Drye to the bankruptcy context and
      recognize the “right to channel” as an “interest . . . in property” for pur-
      poses of the Code. The Trustee’s argument is that Drye recognizes a
      “right to channel” interest that constitutes “property” not just for tax lien
      cases, but as a matter of federal law. Further, the Trustee suggests that
      Drye accords with bankruptcy policy by increasing the size of the debtor’s
      estate. In contrast, Costas requests that we adhere to the more deferential
      approach of Butner and treat the disclaimer as Arizona would.

              The Trustee’s argument has some force: if the “right to channel”
      has been recognized as a “property” interest for one federal statute, why
      not for the other? Nevertheless, we believe that Drye is distinguishable,
      both factually and legally, and that its adoption in the bankruptcy context
      would, in any event, be inappropriate.

              First, Drye is distinguishable based on timing issues. Although
      Drye, like this case, involved a collision between federal law and state
      relation back doctrines, the impact between the two occurred at a different
      time. In Drye, the tax lien was already in place prior to the execution of the
      disclaimer. Thus, before the taxpayer attempted to execute his disclaimer,
      the federal government already had an interest in the subject property.
      Application of the state law fiction would have stripped the government of
      this interest.

              In contrast, the disclaimer here occurred pre-petition, meaning that
      the retroactive divestment of property interests occurred prior to the bank-
      ruptcy estate gaining any interests in the right to disclaim. Therefore, the
      state law did not operate to defeat any pre-existing interests. Rather, the
      situation in Drye is more analogous to a post-petition disclaimer, where a

                                           -6-
Case 1:18-ap-01032-NWW       Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29              Desc
                             Main Document    Page 7 of 14


      debtor invokes the disclaimer protections of state law only after the crea-
      tion of the bankruptcy estate. In cases of post-petition disclaimers, courts
      have generally included disclaimed property in the estate, reasoning that
      the right to disclaim itself belongs to the estate as of the time of filing. This
      context mirrors Drye because in both situations full deference to the
      state’s disclaimer rules would strip parties of pre-existing interests. Thus,
      Drye accords well with the post-petition situation, but not with pre-petition
      disclaimers where no prior interests exist.

             Second, Drye is distinguishable based on its legal context. Indisput-
      ably, Drye is, first and foremost, a tax lien case. . . .

              Admittedly, similarities exist between the tax lien statute and the
      Code, as both broadly rely on state law to define “property.” Nevertheless,
      tax lien rules do not translate directly into bankruptcy rules. In the tax lien
      context, collection is the primary focus. This vital function often “justifies
      the extraordinary priority accorded federal tax liens. . . .” Indeed, the
      Supreme Court has repeatedly construed tax lien provisions to permit the
      government to reach property beyond the grasp of other creditors.

             This purpose contrasts sharply with the policy of bankruptcy law,
      which largely respects substantive state law rights, neither granting a
      creditor new rights in the debtor’s property nor taking any away. Indeed,
      the Court in Butner expressly invoked this goal of achieving “[u]niform
      treatment of property interests by both state and federal courts within a
      State . . . .” By replicating state law rights, the Court hoped to (1) reduce
      uncertainty, (2) discourage forum shopping, and (3) “prevent a party from
      receiving ‘a windfall merely by reason of the happenstance of bankrupt-
      cy.’” Extending the rule in Drye to the bankruptcy context, however, would
      undermine all of these goals. Uncertainty would increase because dis-
      claimers, though generally valid, would lose effect in bankruptcy. Second,
      forum shopping would increase because creditors of disclaimants would
      have an incentive to push for bankruptcy in order to gain an interest in
      otherwise protected property. Finally, many creditors, including those in
      this case, would receive a windfall: although the disclaimed property was
      absolutely protected under state law, they would receive a share of the
      property solely because Costas filed for bankruptcy within two years of her
      disclaimer. Thus, based on the concerns set out in Butner, little justifica-
      tion exists for permitting creditors to reach property that, but for the fortuity
      of a bankruptcy filing, would remain beyond their grasp.

             Further, the inappropriateness of extending Drye is reinforced by
      comparing the Code’s treatment of exemptions to the treatment under the
      federal tax lien statute. In Drye, the Court stressed the breadth of “prop-
      erty” under § 6331 of the Internal Revenue Code by noting that the tax lien

                                             -7-
Case 1:18-ap-01032-NWW          Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29            Desc
                                Main Document    Page 8 of 14


         statute recognized only a narrow range of exemptions, none of which
         mentioned disclaimers. On this ground, the Court distinguished the gift tax
         statute, which explicitly incorporates an exception for disclaimers. While
         the Code lacks an express exemption for disclaimers like § 2518(a), its
         exemptions are nonetheless quite broad, allowing a debtor to take advan-
         tage of all available state law exemptions. Again, this highlights the key
         difference between “property” for purposes of tax collection and for bank-
         ruptcy: the former largely trumps state law, the other tries to incorporate it.

                For these reasons, we find that Drye is distinguishable and we
         refuse to extend its logic to the bankruptcy context. Instead, we apply the
         principles of Butner and hold that a disclaimer, properly executed under
         Arizona law, is not a “transfer . . . of an interest of the debtor in property”
         for purposes of § 548.

 Costas, 555 F.3d at 794-97 (citing and quoting Drye, 528 U.S. at 52-61; Butner, 440

 U.S. at 55) (additional citations omitted); see Laughlin v. Nouveau Body & Tan, L.L.C.

 (In re Laughlin), 602 F.3d 417, 424 (5th Cir. 2010) (declining to extend Drye in context

 of denying discharge due to debtor making fraudulent conveyance by way of renuncia-

 tion of right to inherit).

         This court agrees with the Ninth Circuit and finds Drye distinguishable. The court

 is aware of contrary decisions by its sister courts. E.g., In re Kloubec, 247 B.R. 246

 (Bankr. N.D. Iowa 2000) (applying Drye to avoid a disclaimer under § 548), aff’d on

 other grounds, 268 B.R. 173, 177 (N.D. Iowa 2001) (not addressing issue due to finding

 that debtor had waived right to disclaim by encumbering his interest in probate estate);

 see Nashville City Bank v. Peery (In re Peery), 40 B.R. 811 (Bankr. M.D. Tenn. 1984)

 (denying discharge based on fraudulent conveyance by way of renunciation of inheri-

 tance). However, in the absence of contrary authority from the Sixth Circuit, this court is

 not inclined to ignore the well reasoned opinions from other appellate courts that




                                               -8-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                               Main Document    Page 9 of 14


 properly defer to state law to define a debtor’s interest in property in the bankruptcy con-

 text as directed by the Supreme Court in Butner.

        To ignore the relation-back doctrine prescribed by state probate law and, instead,

 apply a federal standard to define a debtor’s interest in property would not only contra-

 vene the Supreme Court’s directive in Butner, but would also run afoul of the strong

 presumption against federal preemption respecting areas of the law traditionally left to

 state regulation such as family law and probate law. Egelhoff v. Egelhoff, 532 U.S. 141,

 151 (2001). Tennessee probate law attempts to give effect to the intent of the testator

 reflected in her will. In re Estate of McFarland, 167 S.W.3d 299, 302 (Tenn. 2005) (“In

 construing a will, the cardinal rule is that the Court must attempt to ascertain the intent

 of the testator and to give effect to that intent unless prohibited by a rule of law or public

 policy.”). Application of the relation-back doctrine to defeat a fraudulent conveyance

 action serves this important public policy. Surely Ms. Swope did not intend for her

 assets to be distributed to her daughter’s creditors.

        Nor does application of the relation-back doctrine frustrate the expectations of

 Ms. Burke’s creditors. There are no allegations that her creditors extended credit in

 reliance upon Ms. Burke’s inheritance. Thus, allowing Ms. Burke’s disclaimer does not

 deprive them of the benefit of any contractual bargain. In fact, had Ms. Burke encum-

 bered or pledged the property she stood to inherit, the right to disclaim the inheritance

 may have been precluded. Tenn. Code Ann. § 31-1-103(d)(1). For the reasons stated

 above, the court will dismiss the plaintiff’s claim for the avoidance of the Disclaimer of

 Interest pursuant to 11 U.S.C. § 548(a) for failure to state a claim upon which relief can

 be granted.

                                              -9-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                              Main Document    Page 10 of 14




            Applicability of the Probate Exception to Federal Jurisdiction

        Although the motion to dismiss does not address the merits of the plaintiff’s other

 theory, it is important to understand the theory in ruling on the movants’ contention that

 this court lacks subject matter jurisdiction over the cause of action. Section 31-1-103(b)

 of the Tennessee Code Annotated provides that, for a disclaimer of an inheritance to be

 effective, it must be “unqualified” and the interest must pass “without any direction on

 the part of the person making the disclaimer.” The disclaimer signed by debtor Nekolia

 Burke irrevocably disclaimed and renounced her entire interest in the estate, but did so

 “subject to her intention and expectation that said interest shall pass to her issue, pur-

 suant to Tenn. Code Ann. §32-3-105.” The words “subject to” are words of condition,

 limitation, qualification, or restriction. Thus, the quoted phrase can be read as providing

 that Ms. Burke disclaimed her interest only if the effect of the disclaimer was for her

 children to receive her interest and that, if the will provides for someone else – such as

 Ms. Burke’s siblings – to receive her interest had she died before her mother, then Ms.

 Burke was not renouncing her interest. If the disclaimer is so interpreted, the trustee

 contends, it is invalid under state law and Ms. Burke’s interest in the probate estate is

 property of the bankruptcy estate pursuant to 11 U.S.C. § 541(a)(1) and available for

 distribution to Ms. Burke’s creditors.

        The movants do not maintain at this juncture that the Disclaimer of Interest is

 valid as a matter of law. Instead, they contend that such a determination should be

 made by the probate court and that this court lacks jurisdiction to determine the validity

 of the Disclaimer of Interest pursuant to the “probate exception” to federal court


                                             -10-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                              Main Document    Page 11 of 14


 jurisdiction. The probate exception is a judicially created limitation on the jurisdiction of

 federal courts, including the bankruptcy court. Marshall v. Marshall, 547 U.S. 293, 308

 (2006).; see also Markham v. Allen, 326 U.S. 490 (1946). In Marshall, the Supreme

 Court, attempting to clarify its earlier decision in Markham and refine the limited scope

 of the probate exception, stated:

        We read Markham's enigmatic words . . . to proscribe “disturb[ing] or af-
        fect[ing] the possession of property in the custody of a state court.” . . .
        Thus, the probate exception reserves to state probate courts the probate
        or annulment of a will and the administration of a decedent's estate; it also
        precludes federal courts from endeavoring to dispose of property that is in
        the custody of a state probate court. But it does not bar federal courts from
        adjudicating matters outside those confines and otherwise within federal
        jurisdiction.

 Marshall, 547 U.S. at 310-12 (quoting Markham, 326 U.S. at 494) (additional citations

 omitted). Thus, “unless a federal court is endeavoring to (1) probate or annul a will,

 (2) administer a decedent’s estate, or (3) assume in rem jurisdiction over property that is

 in the custody of the probate court, the probate exception does not apply.” Three Keys

 Ltd. v. SR Util. Holding Co., 540 F.3d 220, 227 (3d Cir. 2008).

        A determination that the Disclaimer of Interest is invalid under Tennessee pro-

 bate law would result in a recovery by the bankruptcy estate of assets for distribution to

 Ms. Burke’s creditors. It follows that the “outcome of [this] proceeding could conceivably

 have [an] effect on the estate being administered in bankruptcy.” Dow Corning Corp. v.

 O’Brian, Tanski, Tanzer & Young Health Care Providers, 86 F.3d 482, 489 (6th Cir.

 1996) (quoting Pacor, Inc. V. Higgins, 743 F.2d 984, 994 (3d Cir. 1984). Therefore,

 absent application of the probate exception, it is clear that this court would have “related




                                              -11-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                              Main Document    Page 12 of 14


 to” jurisdiction of this cause of action pursuant to 28 U.S.C. § 1334(b).2 The court must

 then determine whether the probate exception applies.

        Maintaining that the Disclaimer of Interest is invalid, the plaintiff in her complaint

 prays that the court prohibit the administrator of the probate estate from “transferring

 any further funds to any of the Defendants in this action pending a hearing on a Perma-

 nent Injunction prohibiting such transfer.”(Compl. ¶ 8.) The plaintiff is essentially asking

 this court to exercise control over and determine the disposition of property in the con-

 trol of the probate court. To this extent, the relief requested in the complaint falls

 squarely within the probate exception.

        As to the assets that have been disbursed to, and are being held in trust by, the

 movants’ law firm, Samples, Jennings, Clem & Fields, PLLC, those funds are technically

 no longer in the possession or custody of the probate court. This court’s exercise of ju-

 risdiction over the disposition of such property arguably does not collide with the pro-

 bate court’s in rem jurisdiction over property in its custody. However, a determination

 regarding the validity of the Disclaimer of Interest may be tantamount to the administra-

 tion of Ms. Swope’s probate estate by this court.

        Reviewing the facts and analysis in Marshall is instructive. In that case, Vickie

 Lynn Marshall, also known as Anna Nicole Smith, was the surviving widow of J. Howard

 Marshall II. Marshall, 547 U.S. at 300. E. Pierce Marshall was the beneficiary of J.

 Howard’s estate. Id. Vickie filed a bankruptcy petition and Pierce filed a proof of claim


        2
           The movants do not contend that the court lacks subject matter jurisdiction over
 the plaintiff’s counts to avoid the Disclaimer of Interest under 11 U.S.C. § 548(a)(1)(A)
 or (B). As to those counts, subject matter jurisdiction clearly exists as they arise under
 title 11. 28 U.S.C. § 1334(b).

                                              -12-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29              Desc
                              Main Document    Page 13 of 14


 alleging that Vickie had defamed him. Id. Pierce also sought a declaration that the defa-

 mation claim was not dischargeable. Id. at 301. Vickie filed a counterclaim that Pierce

 had tortiously interfered with her expected inheritance. Id. Following a trial the bank-

 ruptcy court entered judgment for Vickie on her tortious interference counterclaim. Id.

 The Court of Appeals for the Ninth Circuit reversed, holding that the probate exception

 bars federal jurisdiction over Vickie’s counterclaim. Id. at 304. The Supreme Court

 reversed the decision of the Ninth Circuit and held that the probate exception to federal

 jurisdiction did not apply. Id. at 314. In so holding, the Court noted that Vickie’s counter-

 claim “alleges a widely recognized tort” and “seeks an in personam judgment against

 Pierce, not the probate or annulment of a will. Id. at 311. The Court also noted that

 “[t]rial courts, both federal and state, often address conduct of the kind Vickie alleges.

 State probate courts possess no ‘special proficiency . . . in handling [such] issues.” Id.

 (citations omitted).

        In contrast to the facts presented in Marshall, the plaintiff is contending that the

 Disclaimer of Interest is “void” under Tennessee probate law. This count of the com-

 plaint does not assert a transitory tort claim against the defendants. The plaintiff is not

 seeking an in personam judgment against the heirs of Ms. Burke. Instead, she asks the

 court to enjoin Samples, Jennings, Clem & Fields, PLLC, from transferring the assets

 received from Ms. Swope’s probate estate to the heirs of Ms. Burke and declare that

 such assets are property of the bankruptcy estate. Thus, the plaintiff would have this

 court administer at least a portion of Ms. Swope’s probate estate and, to that extent,

 interfere with the administration of the probate estate by the probate court. Further,

 determining whether the Disclaimer of Interest is void would require the construction

                                             -13-
Case 1:18-ap-01032-NWW         Doc 37 Filed 10/26/18 Entered 10/26/18 14:06:29             Desc
                              Main Document    Page 14 of 14


 and application of Tennessee probate law, particularly Tenn. Code Ann. §31-1-103. The

 probate court in this case should possess a special proficiency in determining this issue.

 In short, while declaring the Disclaimer of Interest void and enjoining Samples, Jen-

 nings, Clem & Fields, PLLC, from distributing proceeds of the probate estate may not

 strictly speaking “dispose of property that is in the custody of the state probate court,”

 such a ruling would disturb the probate court’s disposition of that property and interfere

 with “the administration of a decedent’s estate.”

        The plaintiff’s attempt to invalidate the Disclaimer of Interest falls squarely within

 the probate exception to federal jurisdiction. Accordingly, the court will also dismiss the

 plaintiff’s claim to invalidate the Disclaimer of Interest under section 31-1-103(b) of the

 Tennessee Code Annotated for lack of jurisdiction.3


                                         Conclusion

        For the foregoing reasons, the court will enter a separate order granting the

 Motion to Dismiss, or Alternatively to Abstain, filed on September 18, 2018, and

 dismissing this adversary proceeding.4

                                              ###


        3
         Thus, the court need not address the movants’ alternative request that the court
 abstain from hearing that claim, pursuant to 28 U.S.C. § 1334(c)(2) and (1). The court
 does note, however, that most of the prerequisites to mandatory abstention are satisfied
 here, with the possible exception of the condition that “an action is commenced, and
 can be timely adjudicated, in a State forum of appropriate jurisdiction.”
        4
           Although the administrator of the probate estate and the law firm, each a de-
 fendant in this adversary proceeding, did not join in the motion, the only relief sought
 against them is injunctive relief, which is grounded in the two causes of action ad-
 dressed above. Accordingly, the court will dismiss this adversary proceeding in its
 entirety.

                                              -14-
